FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THOMAS PAUL WEST; GREGORY               
DICKENS; CHARLES M. HEDLUND;
ROBERT W. MURRAY; THEODORE
WASHINGTON; TODD SMITH,
               Plaintiffs-Appellants,          No. 11-16707
                 v.                               D.C. No.
                                              2:11-cv-01409-
JANICE K BREWER, Governor of
Arizona; CHARLES L. RYAN,                         NVW
Director, Arizona Department of             District of Arizona,
Corrections; ERNEST TRUJILLO;                     Phoenix
CARSON MCWILLIAMS, Warden,                       ORDER
Arizona Department of
Corrections- Florence; UNKNOWN
PARTIES, named as Does 1-50,
             Defendants-Appellees.
                                        
                     Filed July 18, 2011

  Before: Andrew J. Kleinfeld, Kim McLane Wardlaw, and
           Consuelo M. Callahan, Circuit Judges.

   Appellant Thomas Paul West’s petition for panel rehearing
is DENIED.




                             9449